Title: To John Adams from Bartholomé Wild, 20 October 1780
From: Wild, Bartholomé
To: Adams, John


      
       Monsieur
       Utrecht le 20e: 8bre. 1780
      
      Vôtre ami Mr: Cerisier m’a dit de vous envoyer quelque brochure pollitiques Sur les affaires du tems, c’est ce que je fait.
      
     
      3 Destin de l’Amerique 8° à 16 Stvrs:
      F
      2.
      8
     
     
      1 Tableau historique des Provinces Unies 12°. 6 vol.
      
      9.
      16
     
     
     
      1 Advocaat pour et Contre 8°
      
      .
      11
     
     
      1 Lettres Hollandoise 4 T et T 5 No. 1 à 9.
      
      24.
      6
     
     
      1 observation et Suitte 2 parties 8°
      
      1.
      5
     
     
      1 Reponce aux memoires de York
      
      .
      4
     
     
      1 Pierre de Touche
      
      .
      4
     
     
      1 reponce au Meme. de York
      
      .
      4
     
     
      1 Mémoire de York fevrier 1777.
      
      .
      4
     
     
      1 ditto   mars 1780.
      
      .
      4
     
     
      1 Reponce de Milord Suffolk
      
      .
      4
     
     
      1 Histoire d’un poux francois
      
      1.
      16
     
     
      1 Resolution de L.L. H.H. P.P. Les Etats Genereaux
      
      .
      16
     
     
      1 Histoire des Collonies Anciénne
      
      1.
      5
     
     
      1 Etat present des Indes Hollandoise
      
      .
      16
     
     
      1 Leopard Brittanique
      
      .
      11
     
    
   Tous ce que vous ne Souhaites garder vous pouvez Librement le remettre a Mr. Mandrillon.
      Je Compte dans 15 Jours venir à Amsterdam et d’avoir l’honneur de vous voir et de vous assurer de mes respects, étant né Suisse par concequent élévé dans une Liberté parfaitte, et depuis environs 40. Ans habitant de ce Paÿs Libre (mais pas Si entierement que La Suisse) je dois natturellement etre porté pour Les Gens qui cherche aussi Glorieusement Leur independence que vous autres Messieurs Americains. Puisse Le Seigneur qui nous a tout Crée Libre, vous estre propice et vous donner Courage, force et Benediction dans vôtre Juste Guerre avec vos Tiran en les Terrassant avec leur Gloire et ambition, je l’aprendroit tousjour avec le plus Sensible plaisir, vous priant de me Croire avec toute La Sinceréte d’un homme Libre et aprés offre de mes Services, Monsieur, Vôtre très humble et obt. Serviteur,
      
       B. Wild
      
     